Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 25, 1995 (People v Gerena, 219 AD2d 734), affirming a judgment of the County Court, Suffolk County, rendered June 13, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *647463 US 745). Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur.